
	

113 HR 1789 IH: Creating Crop Insurance Certainty for Farmers Act
U.S. House of Representatives
2013-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1789
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2013
			Mr. Barr introduced
			 the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To amend the Federal Crop Insurance Act to require
		  advance public notice of any modification to be made in the terms or conditions
		  of any policy or plan of insurance offered under such Act.
	
	
		1.Short titleThis Act may be cited as the
			 Creating Crop Insurance Certainty for
			 Farmers Act.
		2.Advance public
			 notice of crop insurance policy and plan changesSection 505(e) of the Federal Crop Insurance
			 Act (7 U.S.C. 1505(e)) is amended—
			(1)by redesignating paragraphs (5) and (6) as
			 paragraphs (6) and (7); respectively; and
			(2)by inserting after
			 paragraph (4) the following new paragraph (5):
				
					(5)Advance notice
				of modification before implementation
						(A)In
				generalAny modification to be made in the terms or conditions of
				any policy or plan of insurance offered under this subtitle shall not take
				effect for a crop year unless the Secretary publishes the modification in the
				Federal Register and on the website of the Corporation and provides for a
				subsequent period of public comment—
							(i)with respect to
				fall-planted crops, not later than 60 days before June 30 during the preceding
				crop year; and
							(ii)with respect to
				spring-planted crops, not later than 60 days before November 30 during the
				preceding crop year.
							(B)WaiverThe
				Secretary may waive the application of subparagraph (A) in an emergency
				situation declared by the Secretary upon notice to Congress of the nature of
				the emergency and the need for immediate implementation of the policy or plan
				modification referred to in such
				subparagraph.
						.
			
